COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-18-00119-CV


EUSEBIO PALACIOS                                                       APPELLANT

                                         V.

JAYABEN PATEL                                                            APPELLEE

                                      ----------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 048-262207-12

                                      ----------

               CONCURRING MEMORANDUM OPINION1

                                      ----------

      While I do not agree with all that is expressed in the majority’s opinion or

its assessment regarding the existence of a “Casteel situation” in the context of a

trial to the bench, I concur that the trial court erred by rendering judgment against

Palacios for fraud and negligence and by awarding damages in the amount of




      1
       See Tex. R. App. P. 47.4.
$135,000, exemplary damages, and attorney’s fees. I also concur that a new

trial should be granted, but I would decline to suggest a remittitur.


                                                    /s/ Bonnie Sudderth

                                                    BONNIE SUDDERTH
                                                    CHIEF JUSTICE

DELIVERED: June 7, 2018




                                          2